United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 05-2212/2772
                                  ___________

Anthony S. Smith,                       *
                                        *
             Appellant,                 *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
T. C. Outlaw, Warden,                   *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 6, 2006
                                Filed: April 10, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Anthony S. Smith appeals from the district court’s1 denial of his 28 U.S.C.
§ 2241 petition and the court’s denial of his subsequent motion under Federal Rule of
Civil Procedure 60(b). We affirm for the reasons stated by the district court in its
thorough and well-reasoned opinion. See 8th Cir. R. 47B. We grant Smith’s motion
to supplement his brief, and we deny as moot his motion to expedite the appeals.
                        ______________________________


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.